DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,201,710 (hereinafter Patent’710). Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 12, 13, and 21 have been eliminated from patent claims 1, 12, 13, and 21 as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                           Patent’710 claim 1:
A method for monitoring search spaces, the method being performed by a wireless device, the method comprising:

A method for monitoring search spaces, the method being performed by a wireless device, the method comprising:

receiving a physical downlink control channel (PDCCH) in a control-resource set, CORESET, of resource elements configured to carry downlink control information, the CORESET having a property affecting blind detection in the CORESET;

receiving an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot, the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information, the CORESET having at least one property affecting blind detection in the CORESET;

monitoring at least one search space to detect a control message related to
the wireless device based on the property affecting blind detection in the CORESET;

monitoring at least one particular search space to detect a control message related to the wireless device based on the identified at least one first property; 

for a first location of the control message with respect to at least one of the CORESET and the at least one search space, 
when a control message is detected, establishing a location of the control message with respect to at least one of the CORESET and the at least one particular search space; 

determining at least one of a first assumed quasi co-location and a first beam pair link for the wireless device, based on the first location of the control message; and

when a first location is established for the control message, determining at least one of a first assumed quasi co-location and a first beam pair link for the wireless device, based on the first location established for the control message; and 


identifying at least one first property of the at least one property of the CORESET; 

for a second location of control message with respect to at least one of the CORESET and the at least one search space, which second location is different from the first location, determining at least one of a second assumed quasi co- location and a second beam pair link for the wireless device, based on the second location of the control message.

when a second location is established for the control message, which second location is different from the first location, determining at least one of a second assumed quasi co-location and a second beam pair link for the wireless device, based on the second location established for the control message.




As to claim 2, this claim is fully disclosed in Patent’s710 claim 2.
As to claim 3, this claim is fully disclosed in Patent’s710 claim 3.
As to claim 4, this claim is fully disclosed in Patent’s710 claim 4.
As to claim 5, this claim is fully disclosed in Patent’s710 claim 5.
As to claim 6, this claim is fully disclosed in Patent’s710 claim 6.
As to claim 7, this claim is fully disclosed in Patent’s710 claim 7.
As to claim 8, this claim is fully disclosed in Patent’s710 claim 8.
As to claim 9, this claim is fully disclosed in Patent’s710 claim 9.
As to claim 10, this claim is fully disclosed in Patent’s710 claim 10.
As to claim 11, this claim is fully disclosed in Patent’s710 claim 11.

Instant application claim 12:                         Patent’710 claim 12:
A wireless device comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the wireless device to:

A wireless device comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the wireless device to: 

receive a physical downlink control channel (PDCCH) in a control-resource set, CORESET, of resource elements configured to carry downlink control information, the CORESET having a property affecting blind detection in the CORESET;

receive an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot, the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information, the CORESET having at least one property affecting blind detection in the CORESET; 

monitor at least one search space to detect a control message related to the wireless device based on the property affecting blind detection in the CORESET;

monitor at least one particular search space to detect a control message related to the wireless device based on the identified at least one first property; 

for a first location of the control message with respect to at least one of the CORESET and the at least one search space, determine at least one of a first assumed quasi co-location and a first beam pair link for the wireless device, based on the first location of the control message; and

monitor at least one particular search space to detect a control message related to the wireless device based on the identified at least one first property; when a first location is established for the control message, determine at least one of a first assumed quasi co-location and a first beam pair link for the wireless device, based on the first location established for the control message; and 

for a second location of the control message with respect to at least one of the CORESET and the at least one search space, the second location being different from the first location, determine at least one of a second assumed quasi co-location and a second beam pair link for the wireless device, based on the second location of the control message.

when a second location is established for the control message, the second location being different from the first location, determine at least one of a second assumed quasi co-location and a second beam pair link for the wireless device, based on the second location established for the control message.



when a control message is detected, establish a location of the control message with respect to at least one of the CORESET and the at least one particular search space; 


identify at least one first property of the at least one property of the CORESET; 




Instant application claim 13:                         Patent’710 claim 13:
A method for monitoring search spaces, a potential set of search spaces to monitor containing search spaces of different aggregation levels, the method being performed by a wireless device, the method comprising:

A method for monitoring search spaces, a potential set of search spaces to monitor containing search spaces of different aggregation levels, the method being performed by a wireless device, the method comprising: 


receiving a physical downlink control channel (PDCCH) in a control-resource set, CORESET, of resource elements configured to carry downlink control information, the CORESET having a property affecting blind detection in the CORESET;

receiving an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot, the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information, the CORESET having at least one property affecting blind detection in the CORESET; 


monitoring a search space to detect a control message related to the wireless device, the search space having a distribution of aggregation levels and being selected based on the property affecting blind detection in the CORESET;

monitoring one particular search space to detect a control message related to the wireless device, the particular search space having a distribution of aggregation levels and being selected based on the identified at least one first property of the CORESET;

deriving a length of at least one bitfield in the control message related to the wireless device based on the a location of the control message with respect to at least one of the CORESET and the particular search space;

establishing a location of the control message with respect to at least one of the CORESET and the particular search space; 

deriving the length of one or more of the at least one bitfield in the control message to be relatively longer if the location of the control message is in the beginning of a slot; and

deriving a length of at least one bitfield in the control message related to the wireless device based on the established location of the control message; 

deriving the length of one or more of the at least one bitfield in the control message to be relatively shorter if the location of the control message is not in the beginning of the slot.

deriving the length of at least one of the at least one bitfield in the control message to be relatively longer if the location is established to be in the beginning of a slot; and 


deriving the length of at least one of the at least one bitfield in the control message to be relatively shorter if the location is established not to be in the beginning of the slot; deriving the length of at least one of the at least one bitfield in the control message to be relatively shorter if the location is established not to be in the beginning of the slot.


identifying at least one first property of the at least one property of the CORESET; and



As to claim 14, this claim is fully disclosed in Patent’s710 claim 14.
As to claim 15, this claim is fully disclosed in Patent’s710 claim 15.
As to claim 16, this claim is fully disclosed in Patent’s710 claim 16.
As to claim 17, this claim is fully disclosed in Patent’s710 claim 17.
As to claim 18, this claim is fully disclosed in Patent’s710 claim 18.
As to claim 19, this claim is fully disclosed in Patent’s710 claim 19.
As to claim 20, this claim is fully disclosed in Patent’s710 claim 20.

Instant application claim 21:                         Patent’710 claim 21:
A wireless device for monitoring search spaces, a potential set of search spaces to monitor containing search spaces of different aggregation levels, the wireless device comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the wireless device to:

A wireless device for monitoring search spaces, a potential set of search spaces to monitor containing search spaces of different aggregation levels, the wireless device comprising processing circuitry and a communication interface, the processing circuitry being configured to cause the wireless device to: 


receive a physical downlink control channel (PDCCH) in a control-resource set, CORESET, of resource elements configured to carry control information, the CORESET having a property affecting blind detection in the CORESET;

receive an orthogonal frequency-division multiplexing, OFDM, symbol in a downlink slot, the OFDM symbol being included in a control-resource set, CORESET, of resource elements configured to carry control information, the CORESET having at least one property affecting blind detection in the CORESET; 

monitor a selected search space to detect a control message related to the wireless device, the selected search space having a distribution of aggregation levels and being selected based on the property affecting blind detection in the CORESET;

monitor one particular search space for a control message related to the wireless device, the particular search space having a distribution of aggregation levels and being selected based on the identified at least one first property of the CORESET; 


derive a length of at least one bitfield in the control message related to the wireless device based on a location of the control message with respect to at least one of the CORESET and the selected search space;

derive a length of at least one bitfield in the control message related to the wireless device based on the established location of the control message; 


derive the length of one or more of the at least one bitfield in the control message to be relatively longer if the location of the control message is in the beginning of a slot; and 

derive the length of at least one of the at least one bitfield in the control message to be relatively longer if the location is established to be in the beginning of a slot; and 


derive the length of one or more of the at least one bitfield in the control 5 message to be relatively shorter if the location of the control message is not in the beginning of the slot.

derive the length of at least one of the at least one bitfield in the control message to be relatively shorter if the location is established not to be in the beginning of the slot.



establish a location of the control message with respect to at least one of the CORESET and the particular search space; 


identify at least one first property of the at least one property of the CORESET; and




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 11/29/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476